16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Fred W. ALLNUTT, Sr., Petitioner.
No. 93-1684.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 16, 1993.Decided:  Jan. 10, 1994.

On Petition for Writ of Mandamus.
Fred W. Allnut, Sr., Petitioner Pro Se.
PETITION DENIED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Fred W. Allnutt, Sr., petitions this Court for a writ of mandamus, seeking review of the district court's order refusing to remand this case to state court.  We deny the petition.


2
We have determined, in the direct appeal of the underlying proceeding, that the case was properly removed from state court.  Allnutt v. Aronin, No. 93-1907 (4th Cir.  Oct. 26, 1993) (unpublished).  Accordingly, we deny the mandamus petition as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

PETITION DENIED